Campbell, J.,
delivered the opinion of the court.
As the defendant pleaded guilty, and was liable to be immediately sentenced to pay a fine and costs, and to be imprisoned, and the court, presumably with the consent of the defendant for whose benefit it was and who did not object, suspended judgment and postponed sentence except for costs, no wrong was done to him by pro*243nouncing at a future term tbe sentence, which might have been immediately given, but was thus delayed.

It is not the case of a second punishment for an offense.

It does not appear that the costs were paid but, if they were, that was the condition on which the postponement of sentence was made.

Affirmed.